EXHIBIT Computation of Ratio of Earnings to Fixed Charges Three months ended Fiscal Years Ended April4, 2010 January3, 2010 December28, 2008 December30, 2007 December31, 2006 January1, 2006 (Inthousands, except ratios) Computation of earnings: Income (loss) before provision for income taxes $ 322,994 $ 503,801 $ (1,952,374 ) $ 352,658 $ 403,355 $ 613,307 Fixed charges excluding capitalized interest 20,014 81,630 67,821 65,081 39,287 1,801 Distributed earnings from 50%-or-less-owned affiliates (12 ) (392 ) (3,604 ) (5,840 ) (2,498 ) (718 ) Adjusted earnings $ 342,996 $ 585,039 $ (1,888,157 ) $ 411,899 $ 440,144 $ 614,390 Computation of fixed charges: Interest expense $ 17,816 $ 70,205 $ 65,207 $ 62,097 $ 36,859 $ 17 Interest relating to lease guarantee of 50%-or-less-owned affiliates 1,574 8,898 ─ 615 ─ 538 Interest portion of operating lease expense 624 2,527 2,614 2,369 2,428 1,246 Fixed charges $ 20,014 $ 81,630 $ 67,821 $ 65,081 $ 39,287 $ 1,801 Ratio of earnings to fixed charges (1) 17.1x 7.2x ─ 6.3x 11.2x 341.1x (1) Computed by dividing (i) income (loss)before provision for income taxes adjusted for fixed charges by (ii) fixed charges which include interest expense plus amortization of debt issuance costs, the portion of rent expense under operating leases deemed to be representative of the interest factor and interest relating to lease guarantees of 50%-or-less-owned affiliates.In fiscal year 2008, earnings were insufficient to cover fixed charges by $1.96billion.
